             Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 1 of 9



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KELLY BALAS,                                              )
                                                          )
                         Plaintiff,                       )
                                                          )
          -vs-                                            )         Civil Action No. 20-335
                                                          )
KILOLO KIJAKAZI, 1                                        )
COMMISSIONER OF SOCIAL SECURITY,                          )
                                                          )
                          Defendant.                      )

AMBROSE, Senior District Judge

                                                OPINION


           Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 9 and

11). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 10 and 12). After

careful consideration of the submissions of the parties, and based on my opinion set forth below,

I am denying Plaintiff’s Motion (ECF No. 9) and granting Defendant’s Motion for Summary

Judgment. (ECF No. 11).

I. BACKGROUND

           Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her applications for supplemental security income and disability insurance

benefits pursuant to the Social Security Act. Plaintiff filed her applications on July 10, 2017.

Administrative Law Judge (“ALJ”), John Benson, held a video hearing on March 13, 2019. After

the hearing, Plaintiff participated in a consultative examination. Thereafter, Plaintiff requested a

supplemental hearing which was held by video on January 14, 2020. On March 23, 2020, the

ALJ found that Plaintiff was not disabled under the Act. (ECF No. 6-2, pp. 16-29).




1Kilolo   Kijakazi became Acting Commissioner of Social Security on July 9, 2021, replacing Andrew Saul.
         Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 2 of 9



       After exhausting all administrative remedies, Plaintiff filed the instant action with this court.

The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 9 and 11). The issues

are now ripe for review.

II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).




                                                  2
          Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 3 of 9



        The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.           20 C.F.R. §404.1520(a).        The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.       The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Residual Functional Capacity (RFC) 2

        Plaintiff argues that the ALJ’s RFC finding is not supported by substantial evidence.

(ECF No. 15, pp. 3-6). Specifically, Plaintiff suggests that the ALJ erred in his evaluation of her

symptoms and in the RFC determination. (ECF No. 10, pp. 9-15) Based on the same, Plaintiff



2 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a). In this case, the ALJ found Plaintiff had the RFC to perform
sedentary work, with certain exceptions. (ECF No. 6-2, p. 22).


                                                     3
           Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 4 of 9



submits that reversal (or alternatively, remand) is warranted. Id. at 18-19.        After a review, I

disagree.

          First, Plaintiff asserts that the ALJ’s statement regarding Exhibit 1F is misleading. (ECF

No. 10, pp. 9-10). To that end, Plaintiff admits that Dr. Marsh states that Plaintiff is restricted in

physically strenuous activity but is able to carry out work of a light or sedentary nature. She

argues, however, that the ALJ failed to mention that Dr. Marsh only saw Plaintiff in consultation.

Therefore, Plaintiff suggests the ALJ’s statement is unjustified. Id. Reading the record as a

whole, I am not persuaded that this is a misleading statement, especially given Plaintiff’s

admission that Dr. Marsh states exactly what the ALJ said. See, ECF No. 6-7, p. 77.

          Second, Plaintiff asserts that the ALJ’s statement regarding Exhibit 21F (a hospital record

that restricts Plaintiff’s lifting to no more than 10 pounds) is a “generic instruction [that] any ER

would give a patient with acute back pain” and, thus, should not have been relied upon by the

ALJ. (ECF No. 10, pp. 10-11).          I disagree. To begin with, Plaintiff’s assumption that the

limitation is a generic limitation for all acute back patients is pure speculation. It could have

restricted Plaintiff to lifting of any amount (e.g. from 100 pounds to 0 pounds) but the record

specifically indicates a lifting restriction of not greater than 10 pounds. (ECF No. 6-9, p. 95).

Additionally, upon review, Exhibit 21F is a discharge statement from a hospital that says exactly

what the ALJ says it says. (ECF No. 6-9, p. 95). It was reasonable for the ALJ to cite to such a

record.

          Furthermore, I note that in making the statements, the ALJ was only referring to those two

documents – Exhibits 1F and 21F. The ALJ does not misquote what the records say and the

statements are supported by substantial evidence. Thus, I am not persuaded by this argument

either.




                                                   4
         Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 5 of 9



       Third, Plaintiff suggests that the documents cited by the ALJ to support his statement that

treatment notes show no change in gait, decreased coordination in her hands, weakness, or

numbness are not borne out in the record such that they cannot constitute substantial evidence.

(ECF No. 10, pp. 11-12). Again, after a review of the record, I disagree. While two of the pages

cited by the ALJ do not support his statements, the others do. Furthermore, each page cited by

the ALJ need not pertain to gait, decreased coordination in her hands, weakness, and numbness.

Rather, they can support one, some, or all of the alleged aliments. Additionally, reading his

determination as a whole, gait is mentioned in several of the documents listed by the ALJ. (ECF

No. 6-2, p. 24). Thus, I find Plaintiff’s statement otherwise disingenuous. The ALJ’s statements

are supported by substantial evidence. Thus, I find no merit to this argument.

       Next, Plaintiff argues that the ALJ made a “cursory and inaccurate analysis” of her

headaches. (ECF No. 10, pp. 12-13). To that end, Plaintiff suggests that the evidence supports

that Plaintiff will miss two or more workdays per month due to her headaches and the ALJ’s failure

to include the absences from the RFC is a fatal error. Id. To be clear, the standard is not

whether there is evidence to establish Plaintiff’s position. Allen v. Bowen, 881 F.2d 37, 39 (3d

Cir. 1989).

       [The] question is not whether substantial evidence supports Plaintiff’s claims, or
       whether there is evidence that is inconsistent with the ALJ’s finding…. Substantial
       evidence could support both Plaintiff’s claims and the ALJ’s findings because
       substantial evidence is less than a preponderance. Jesurum v. Sec’y of U.S.
       Dep’t of Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995) (citing
       Richardson v. Perales, 402 U.S. 389, 401 (1971). If substantial evidence
       supports the ALJ’s finding, it does not matter if substantial evidence also supports
       Plaintiff’s claims. Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003).

Weidow v. Colvin, Civ. No. 15-765, 2016 WL 5871164 at *18 (M.D. Pa. Oct. 7, 2016). Thus, the

question before me is whether substantial evidence supports the ALJ’s findings. Allen, 881 F.2d

at 39 (3d Cir. 1989). Therefore, Plaintiff’s argument in this regard is misplaced.



                                                5
         Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 6 of 9




       Nonetheless, I note that the ALJ considered and discussed Plaintiff’s headaches at length.

(ECF No. 6-2, pp. 16-29. The ALJ was not required to accept Plaintiff’s testimony regarding the

same. Nonetheless, the ALJ did find Plaintiff’s headaches warranted a limitation of the RFC, just

not the limitations desired by Plaintiff. Id. at pp. 22-27. The ALJ cited to substantial evidence in

support of the same. Id. Thus, I find no error in this regard.

       Plaintiff also essentially argues that the ALJ should not have considered Plaintiff’s ability

to drive because her ability to drive “should not be determinative” of her ability to work. (ECF No.

10, p. 13). Clearly, the ALJ did not find Plaintiff’s ability to drive to be “the determinative factor”

in deciding whether Plaintiff is disabled as there was a multitude of evidence considered in making

his determination. See, ECF No. 10, pp. 16-29. Plaintiff’s suggestion otherwise is without merit.

Moreover, consideration of activities of daily living such as the ability to drive a car is reasonable

and appropriate. Therefore, I find no error in this regard.

         Plaintiff’s last paragraph under this heading argues that had the evidence been “properly

considered” there is “more than sufficient [evidence] to support her pain complaints.” (ECF No.

10, pp. 3-13-15). Again, the standard is not whether there is evidence to establish Plaintiff’s

position. Allen, 881 F.2d at 39; Weidow, 2016 WL 5871164 at *18. Rather, the question before

me is whether substantial evidence supports the ALJ’s findings.             Allen, 881 F.2d at 39.

Therefore, Plaintiff’s argument in this regard is misplaced and without merit.

       C.      Evaluation of Medical Evidence

       Plaintiff’s argument begins: “The ALJ has also erred with respect to his analysis of the

medical evidence and the weight he assigned to it.” (ECF No. 10, p. 15). Later, in this section,

Plaintiff again states, “[t]he ALJ compounds his errors by completely overlooking or discussing

the weight, or lack thereof, he gave to any of the claimant’s treating physicians.” Id. at p. 18.

Plaintiff applied for benefits on or after March 27, 2017. For claims filed on or after March 27,


                                                  6
          Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 7 of 9



2017, the regulations governing the types of opinions considered and the approach to evaluation

of opinions by ALJs were amended and the treating physician rule was eliminated. 20 C.F.R.

§§404.1520c; 416.920c.         The new standard differs significantly from the prior regulatory

framework. Under the new broadened regulations, an ALJ “will not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s) or prior administrative

medical findings(s), including those from [a] medical source.”                   Id. at §§404.1520c(a);

416.920c(a). For such claims, an ALJ now is required to articulate how persuasive he/she finds

the medical opinions and prior administrative findings. Id. at §§404.1520c(b); 416.920c(b). In so

doing, the ALJ shall consider the following factors: 1) Supportability; 2) Consistency; 3)

Relationship with the claimant; 4) Specialization; and 5) Other factors such as familiarity with other

evidence in the claim or an understanding of disability policies and evidentiary requirements, as

well as whether new evidence received after a medical opinion was rendered.                              Id. at

§§404.1520c(c); 416.920c(c).           “The most important factors” are supportability               3
                                                                                                           and

consistency. 4 Id. at §§404.1520c(a); 416.920c(a). Therefore, the ALJ must explain how he/she

considered the supportability and consistency of an opinion but the ALJ is not required to discuss

or explain how he/she considered the other factors. Id. at §§404.1520c(b)(2); 416.920c(b)(2).

When opinions are equally supported and consistent with the record on the same issue but not

exactly the same, however, the ALJ must explain how he/she considered the other factors.                    Id.

at §§404.1520c(b)(3); 416.920c(b)(3).



3With regard to supportability, the regulations provides: “[t]he more relevant the objective medical
evidence and supporting explanations presented by a medical source are to support his or her medical
opinion(s) or prior administrative medical finding(s), the more persuasive the medical opinions or prior
administrative medical finding(s) will be.” Id. at §§404.1520c(c)(1); 416.920c(c)(1).

4With  regard to consistency, the regulations provide: “The more consistent a medical opinion(s) or prior
administrative medical finding(s) is with the evidence from other medical sources and nonmedical sources
in the claim, the more persuasive the medical opinion(s) or prior administrative medical finding(s) will be.”
Id. at §§404.1520c(c)(2); 416.920c(c)(2).

                                                     7
         Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 8 of 9



       Additionally, when a medical source provides multiple opinions, an ALJ is not required to

articulate how he/she considered each opinion but may consider it in one single analysis using

the factors above. Id. at §§404.1520c(b)(1); 416.920c(b)(1). Moreover, an ALJ is not required

to articulate how he/she considered evidence from nonmedical sources. Id. at §§404.1520c(d);

416.920c(d).

       Upon review of Plaintiff’s argument, I find that she applied the incorrect and outdated

standard. Therefore, Plaintiff’s submission in this regard is completely misguided. Applying the

appropriate standard in this case, I find I am able to make a proper and meaningful review and

that the ALJ’s opinion regarding the medical evidence is supported by substantial evidence.

       An appropriate order shall follow.




                                               8
             Case 1:20-cv-00335-DWA Document 13 Filed 09/21/21 Page 9 of 9



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KELLY BALAS,                                              )
                                                          )
                         Plaintiff,                       )
                                                          )
          -vs-                                            )         Civil Action No. 20-335
                                                          )
KILOLO KIJAKAZI, 5                                        )
COMMISSIONER OF SOCIAL SECURITY,                          )
                                                          )
           Defendant.                                     )

AMBROSE, Senior District Judge



                                           ORDER OF COURT

           THEREFORE, this 21st day of September, 2021, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 9) is denied and Defendant’s Motion for Summary Judgment (ECF

No. 11) is granted.



                                                          BY THE COURT:



                                                          ___________________________________
                                                          Donetta W. Ambrose
                                                          United States Senior District Judge




5Kilolo   Kijakazi became Acting Commissioner of Social Security on July 9, 2021, replacing Andrew Saul.


                                                     9
